J-S59036-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ALONZO ROBINSON                          :
                                          :
                    Appellant             :   No. 3184 EDA 2018

          Appeal from the PCRA Order Entered September 18, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0215061-1982


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

JUDGMENT ORDER BY McLAUGHLIN, J.:                 FILED JANUARY 31, 2020

      Alonzo Robinson appeals from the dismissal notice informing him that

the court intended to dismiss his petition filed pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Because the notice of the

PCRA court’s intent to dismiss is not a final order dismissing his petition, we

quash Robinson’s appeal as interlocutory.

      On April 21, 2017, Robinson pro se filed the PCRA petition that gave rise

to this appeal. In the petition, he alleges that there was an error concerning

his prior record included in the Pre-Sentence Investigation Report (PSI) used

for his December 4, 1984 sentencing for rape, involuntary deviate sexual

intercourse, resisting arrest, and assault. On September 18, 2018, the PCRA

court issued notice of its intent to dismiss Robinson’s petition without a

hearing pursuant to Pa.R.Crim.P. 907. On October 17, 2018, Robinson filed a

notice of appeal; however, the PCRA court had yet to dismiss the petition.
J-S59036-19



      Under Pennsylvania law, appeals may be taken only from final orders.

See Pa.R.A.P. 341 (“[A]n appeal may be taken as of right from any final

order.”). Pennsylvania Rule of Criminal Procedure 910 states that, “[a]n order

granting, denying, dismissing, or otherwise finally disposing of a petition for

post-conviction collateral relief shall constitute a final order for purposes of

appeal.” Pa.R.Crim.P. 910.

      Because the notice of intent to dismiss does not finally dispose of

Robinson’s PCRA petition, it does not constitute a final order. Accordingly, the

notice of appeal filed October 17, 2018, is from an interlocutory order and

must be quashed.

      Appeal quashed as interlocutory.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/31/20




                                     -2-